                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KIMBERLY BRANDT                   :              CIVIL ACTION
                                  :
          v.                      :
                                  :
THOMAS JEFFERSON UNIVERSITY       :
HOSPITALS, INC.                   :              NO. 19-1845

                               ORDER

          AND NOW, this 26th day of February, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that this motion of defendant for summary judgment

(Doc. # 13) is GRANTED.

                                       BY THE COURT:



                                       /s/ Harvey Bartle III
                                                                J.
